           Case 1:17-cr-00169-JGK Document 248 Filed 03/12/20 Page 1 of 1




ME[STER SEELIG & FEIN LLP
125 Park Avenue, 7th Floor
                                                                                             Evan L. Lipton
New York, NY 10017
                                                                                                        Partner
Telephone (212) 655-3500                                                                 Direct (212) 655-351 7
Facsimile (212) 655-3535                                                                   Fax (21 2) 655-3535
                                                                                                ell@msflaiv.com



                                               March 12, 2020


  ByECF                                                              USDC S0i'iY
  Hon. John G. Koeltl                                                DOCiJMD-JT
  United States District Judge                                       F.LECTRONICALL Y FILED
                                                                     DOC#
  Southern District of New York                                      DATE F-IL_E_D:- -_~ J__ 3_:~
                                                                                   ___                   . -
  500 Pearl Street
  New York, New York l 0007

          Re:      United States v. Shivanand Maharaj., No. S117 Cr. 169 {JGK)

  Dear Judge Koeltl:

         We write on behalf of Shivanand Maharaj in furtherance of our application, dated
  February 28, 2020, seeking an adjournment of the sentencing date in this matter until after Mr.
  Maharaj 's wife has given birth, expected in early September. (See ECF Doc. No. 246, and gov't
  opposition, ECF Doc. No. 247.) As the current sentencing date of April 3, 2020, is approaching,
  we respectfully request that the Court issue a ruling on our application.

          Thank you for your consideration of this request. We are available to provide any further
   information the Court may require.


                                               Respectfully yours,
                                               MEISTER SEELIG & FEIN LLP

                                                       Isl

                                               By: Evan L. Lipton


   cc:
